DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
     This Office Action responses to the Applicant’s Amendment filed on 01/28/2022 in which claims 1, 3, 7 and 11 have been amended, claims 2 and 9 have been cancelled.
      Claims 1, 3-8 and 10-20 are pending for examination.

Allowable Subject Matter
    Claims 1, 3-8 and 10 -20 are allowed.
    The following is a statement of reasons for the indication of allowable subject matter:  
        The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.

         Regarding independent claim 1, the prior art does not teach or suggest the claimed invention having “wherein the sense amplifier is capable of transferring data stored in the latch circuit to the second capacitor element, and wherein the sense amplifier further includes a third transistor having a gate connected to the third node, a fourth transistor having a first end connected to the third transistor and a second end 
          Regarding claims 3-8 and 10, the claims have been found allowable due to their dependencies to claim 1 above. 

	Regarding independent claim 11, the prior art does not teach or suggest the claimed invention having “a first memory cell electrically connected to the bit line; and a sense amplifier connected to the bit line, wherein the sense amplifier includes, a first capacitor element having an electrode that is connected to a first node electrically connectable to the bit line, a first transistor having a gate connected to the first node and a first end connectable to a second node, a second transistor having a first end connected to the second node and a second end connected to a third node, a second capacitor element having an electrode connected to the third node, and a latch circuit connected to the second node, wherein the sense amplifier is configured to refresh data stored in the second capacitor element using the first capacitor element”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 12-13, the claims have been found allowable due to their dependencies to claim 11 above. 

	
	Regarding independent claim 14, the prior art does not teach or suggest the claimed invention having “a second transistor having a first end connected to the second node and a second end connected to a third node, a second capacitor element having an electrode connected to the third node, and a latch circuit connected to the second node, and wherein, during a refresh operation on data stored in the second capacitor element, the first capacitor element is fully discharged to a low level if the second capacitor element has a high level charge stored therein and fully charged to a high level if the second capacitor has a low level charge stored therein, and then the second capacitor element is fully discharged to the low level if the first capacitor element has a high level charge stored therein and fully charged to the high level if the first capacitor has a low level charge stored therein”, in combination of other limitations thereof as recited in the claim.
          Regarding claim 15, the claim has been found allowable due to their dependency to claim 14 above. 

	Regarding independent claim 16, the prior art does not teach or suggest the claimed invention having “wherein the sense amplifier includes a first capacitor element having an electrode that is connected to a first node electrically connectable to the bit line, a first transistor having a gate connected to the first node and a first end connectable to a second node, a second transistor having a first end connected to the second node and a second end connected to a third node, a second capacitor element having an electrode connected to the third node, and a latch circuit connected to the second node, said method comprising: transferring data stored in the latch circuit to the 
          Regarding claims 17-20, the claims have been found allowable due to their dependencies to claim 16 above. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375. The examiner can normally be reached Monday to Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH D DINH/Examiner, Art Unit 2827                                                                                                                                                                                                        
/HOAI V HO/Primary Examiner, Art Unit 2827